—In a proceeding to authorize the administration of psychotropic medication to Ellen B., a mentally-ill patient, without her consent, Ellen B. appeals from an order of the Supreme Court, Orange County (DeRosa, J.), dated August 9, 2000, which, after a hearing, granted the petition and, sua sponte, authorized the petitioner to force feed her if she refused to eat.
Ordered that on the Court’s own motion, the notice of appeal from so much of the order as, sua sponte, authorized the *426petitioner to force feed Ellen B. is deemed an application for leave to appeal from that part of the order, and leave to appeal is granted (see, CPLR 5701 [c]); and it is further,
Ordered that the order appealed from is vacated, without costs or disbursements.
The order appealed from is vacated. The appellant, who was involuntarily committed initially, became a voluntary patient as of February 12, 2001. We note that the parties consent to the vacatur of the order appealed from. Ritter, J. P., Santucci, Goldstein and Crane, JJ., concur.